department of the treasury internal_revenue_service washington d c tax calmpt and government entities division release number release date date date uniform issue list contact person identification_number contact number employer_identification_number form required to be filed tax years all dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date uniform issue list legend sample budget dear we have considered your form_1023 application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code and requesting to be classified as a school under sec_509 and sec_170 ii based on the written information exchanged between us we have determined that you failed to establish your qualification for exemption under that section our reasons for this conclusion and the facts on which it is based are explained below the information submitted shows that you were incorporated on date under the non-profit corporation laws of your state your articles of organization state that you are organized exclusively for charitable religious educational and scientific purposes your bylaws state that you have a strong purpose within your community for preparing young people with learning disabilities and or attention deficit disorder you plan on offering a college preparatory program to through grade students submitted with your form_1023 were several documents that appear to have been developed for another organization several of the documents contained the name of the other organization in addition your website address contained the same organization's name you submitted a copy of your bylaws and conflict of interest policy however there is no indication as to whether or not these documents were ever approved or adopted by your board_of directors on date we sent you a letter requesting additional information from you to help determine whether you qualify for exemption from federal_income_tax under sec_501 of the code a second letter requesting additional information and clarification to your answers to the march letter was sent to you on date among the questions in this letter you were asked if you had a regularly enrolled student body if you owned or leased the facility where your educational activities were regularly carried on and if you maintained a regular faculty of qualified teachers in your initial response to these questions you replied n a a second request for this information revealed that you will start marketing your school to the public in march you plan on entering into a leasing agreement once you receive non-profit status and you anticipate adding qualified teachers in august you were asked to provide copies of the minutes of your board meetings you replied that you have not had any board meetings and will not have a board meeting until you are granted exemption from federal_income_tax under sec_501 of the code your currently have three members on your board_of directors two of whom use the same mailing address moreover you were asked to provide specific financial data for a three year period you completed the financial data schedule on part ix of the form_1023 by filing zeros on all lines however you did submit a document entitled sample budget the submitted budget is not in the required format you stated that you have not received any actual revenue or incurred any actual expenses among your activities is the corporate internship program program under this program sponsoring companies enter into a contract to fill full-time entry level jobs in their offices the students will be employees of the program not the sponsoring companies each student will work standard daily business hours five days per month the program will handle the payroll and other employer issues for the students the students are required to assign their earnings to you you have also submitted a copy of your extensive and challenging curriculum it includes classes such as linear algebra precalculus ab mathematics physics marine biology advanced physics and architecture design etc the budget that you submitted with your application indicates that you will have three teachers sec_170 a ii of the code provides in part that the deduction provided in subsection a shall be limited as provided in the succeeding subparagraphs to an educational_organization which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on sec_501 of the code provides in part for exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_170a-9 c of the income_tax regulations the regulations states that an educational_organization is described in sec_170 if its primary function is the presentation of formal instruction and it normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on the term includes institutions such as primary secondary preparatory or high schools and colleges and universities it includes federal state and other public-supported schools which otherwise come within the definition it does not include organizations engaged in both educational and noneducational activities unless the latter are merely incidental to the educational activities a recognized university which incidentally operates a museum or sponsors concerts is an educational_organization within the meaning of sec_170 however the operation of a school by a museum does not necessarily qualify the museum as an educational_organization within the meaning of this subparagraph sec_1_501_c_3_-1 of the regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest created it it must not be operated for the benefit of designated individuals or the persons who section dollar_figure of revproc_2010_9 r b provides that exempt status may be recognized in advance of operations if proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere restatement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued rational for an organization claiming the benefits of sec_501 exemption is a privilege a matter of grace rather than right 470_f2d_849 cir cert_denied 414_us_864 the applicant for tax exempt status under sec_501 has the burden of showing it comes squarely within the terms of the law conferring the benefit sought 30_tc_1151 the tax_court has stated that an application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant's organization operations and finances to assure that there is not abuse of the revenue laws inference is that the facts if disclosed would show that the applicant fails to meet the requirements of sec_501 74_tc_531 see also 412_f2d_1197 cert_denied 397_us_1009 if such disclosure is not made the logical furthermore the courts have repeatedly upheld the service's determination that an organization has failed to establish exemption where the organization fails to provide requested information applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that applicant qualifies for the exemption peoples prize v commissioner t c memo the information you have submitted is insufficient for us to conclude that you are organized and operated exclusively for educational or other exempt purposes as specified in sec_501 of the code because it is incomplete unresponsive vague contradictory and indicative of substantial non-exempt purposes the limited information you provided in your application your supporting documentation and your responses to two additional inquiries did not provide sufficient detail to conclude that you are operated for an exempt_purpose though you refer to educational activities that could be exempt you are not yet carrying out those activities and have not met your burden of disclosing all the facts bearing on your organization operations and finances that would allow us to make a decision about your future activities section dollar_figure of revproc_2010_9 supra among other important facts we do not know how many students you expect to attend how you will recruit them whether you will lease or purchase a facility and what kind of curriculum you will teach we do not know what portion of your revenue you expect to derive from tuition or from other sources such as payments from public school systems earnings by your students grants and donations information that is vague or nonspecific is not sufficient to meet the requirements under sec_501 of the code see share network foundation and new dynamics foundation supra vague generalizations and conclusory expectations are insufficient to demonstrate that the application meets the operational_test you submitted information that was vague or not specific to the question asked or even apparently to your organization the name of some other organization was in several documents and in your web address the budget attached to your application labeled sample budget appears to have been copied from a boiler plate budget and not prepared specifically for you some of the information that you did submit is flawed for example the revenue items listed in the revenue section of your budget do not equal the total amount also the sample budget includes several items of revenue titled tra reduction federal title funds and federal school start_up grant summer that you have neither supported or explained elsewhere for example the federal school start_up grant was for the summer of when you were not in operation this budget was prepared for varying levels of anticipated enrollment however it is not supported with evidence that you can reach any of the levels of enrollment thus your application does not contain an open and candid disclosure of all facts which bear upon your organization operations and finances as required by the tax_court in bubbling well church of universal love inc supra you have stated that your board_of directors has not met and wii not meet until you have received your tax-exempt status therefore as you plan your activities you are entirely under the control of a single individual there is no indication that your bylaws and conflict of interest policy were ever approved or adopted by the board_of directors even after your board becomes active it will be made up of three individuals two of whom use the same mailing address indicating a close family or business relationship us from concluding that you will operate for the benefit of the public sec_1 c - d ii of the regulations all of these circumstances prevent some of the information that you submitted is contradictory although you said in your application that you intended to educate children with learning disabilities and attention deficit disorder the curriculum that you have submitted is quite extensive and intellectually challenging you have not explained the appropriateness of such classes as linear algebra and advanced physics furthermore the number and range of classes indicated that they belonged to a school with a much larger faculty and student body than yours one of the activities that you did describe in some detail appears to have a non-exempt commercial purpose you said that you would solicit contracts from companies for your corporate internship program program under this program sponsoring companies enter into a contract with the program to fill full-time entry level jobs in their offices you did not describe any educational component of the program that would be appropriate for high school aged students especially those with learning disabilities rather the students would be employees of the program working standard daily business hours five days per month the program would handle the payroll and other employer issues for the students and require them to assign their earnings to you this program is similar to the commercial activities performed by a for-profit temporary manpower agency as such this program has a substantial non-exempt purpose therefore you will not be operated exclusively for charitable purposes therefore you have not established that you are operated exclusively for exempt purposes within the meaning of sec_501 of the code furthermore you have failed to establish that your activities further a public charitable purpose rather than the promotion of private interests you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service irs may represent you you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t james zelasko 3q6 constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
